Citation Nr: 1608528	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from July 1957 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not alleged that he is unemployable as a result of his service-connected disabilities.  As such, TDIU is not reasonably raised by the record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, kidney disease, and left upper extremity neuropathy, as well as the issues of entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities have been raised by the record, in a January 2016 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased disability rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbar spine disorder was not manifested during service or within one year of separation.  A lumbar spine disorder is not attributable to service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by service, nor can degenerative arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2010 and March 2014, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded a VA examination responsive to the claim for service connection of a lumbar spine disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's January 2016 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the evidence of record, the Veteran's claim of service connection for a lumbar spine must be denied.

Here, no lumbar spine disorder was noted during the Veteran's service.  The Board acknowledges that the Veteran reported a history of recurrent back pain at his retirement examination; the evaluating provider noted that the back pain was positional, without complication or sequelae, and that the Veteran did not require or seek treatment.  The contemporaneous physical evaluations of the spine and musculoskeletal system were normal.  

Moreover, arthritis of the lumbar spine was not "noted" during service or within one year of separation.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The weight of the evidence reflects that the Veteran's lumbar spine disorder is unrelated to his service.  There is little probative evidence that the Veteran's current lumbar spine disorder is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a lumbar spine disorder prior to 1985.  In this regard, the Board observes that a September 1993 private medical record reflects that the Veteran reported that he was involved in a motor vehicle accident in 1985 and experienced lower back pain since 1985.  The record indicates that the Veteran reported that his back pain was initially posture and load dependent and that he underwent surgery for a L5-S1 disc herniation in 1992.  Likewise, the October 2010 VA examination report clearly concluded that the Veteran's lumbar spine disorder was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

The October 2010 VA examination report noted the absence of related complaints during the Veteran's service and 1985 indicated that there is no relationship between his current complaints and his service.  In particular, the October 2010 VA examiner indicated that the Veteran's assertions as to an in-service injury were considered.  The VA examiner noted that the Veteran's service treatment records reflect a complaint of recurrent back pain and questionable arthritis related to his leg, and that the Veteran had a normal examination of the spine at separation; the VA examiner stated that these factors indicated that the Veteran's 1992 L5-S1 disc herniation spine was unrelated to his service.  The Board notes that, although post-service treatment records confirm the Veteran's assertions of treatment for his lumbar spine since 1985, the record also reflects that the Veteran did not associate his lumbar spine disorder to his duties during his active service until he filed his claim for service connection in 2010, nearly 25 years after the onset of his lumbar spine disorder.  Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his current lumbar spine disorder.  As previously discussed, when giving his history in September 1993, the Veteran reported that his back pain had onset in 1985.  His silence as to inservice onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements and hearing testimony.  However, the Veteran's statements are less credible than the initial reports for treatment and are insufficient to establish a nexus to his service.  

The Board acknowledges that the Veteran's treating physician at MacDill Air Force Base, Dr. R, in October 2013, opined that the Veteran's current lumbar spine disorder is at least as likely as not related to his prior military duty, age, scoliosis, heavy impact training, and an accident.  According to Dr. R, his intervertebral disc disease may be the result of heavy lifting and high impact exercise in service, and could worsen with age; Dr. R also stated that scoliosis can be congenital and may cause intervertebral disc disease.  However, Dr. R did not provide a rationale for her opinion, and her opinion does not provide the required degree of medical certainty, as it was discussed in terms of "may be the result of", "could be" and "may cause."  To this point, the Board observes that Dr. R stated that it was "difficult to know the causative agent" of the Veteran's lumbar spine disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, the Board points out that Dr. R's opinion is based on the Veteran's report of history, and that there is nothing in his treatment records, including those from Dr. R, prior to the date of his claim, wherein the Veteran reported lumbar spine complaints, let alone asserted that his lumbar spine complaints were related to his service.  Thus, the opinion provided by Dr. R lacks probative value.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

In sum, the VA opinion is far more reasoned and substantiated by the totality of the evidence.
 
To the extent that there are lay opinions, including the testimony of the Veteran, linking the Veteran's current lumbar spine disorder to his service, the Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the VA examination report and the clinical evidence of record.  The October 2010 VA examination report, which determined that the Veteran's lumbar spine disorder is not related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's lumbar spine disorder is related to his service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a lumbar spine disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

The Veteran asserts that the symptoms of his service-connected diabetes mellitus are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in October 2014, but that the Veteran testified before the undersigned that his symptoms had worsened.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected diabetes mellitus on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  Schedule the Veteran for a VA endocrinology examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


